EXHIBIT 10.8

ITLA CAPITAL CORPORATION 409A CONSOLIDATED
NONQUALIFIED (EMPLOYER SECURITIES ONLY)
2005 DEFERRED COMPENSATION PLAN

ITLA Capital Corporation, a Delaware business corporation, has adopted the ITLA
Capital Corporation 409A Consolidated Nonqualified (Employer Securities Only)
2005 Deferred Compensation Plan (the "Plan" or " 2005 ITLA Non-Qualified
(Employer Securities Only) Deferred Compensation Plan") effective as of January
1, 2005. The Plan is an unfunded plan, hereby adopted, established and
maintained by ITLA Capital Corporation (the "Company") for the purpose of
providing benefits for certain individuals as provided herein. The Plan is
intended to comply with the applicable requirements of Section 409A of the Code
and related guidance of general applicability issued thereunder (together
referred to herein as "Section 409A").

ARTICLE I

ELIGIBILITY TO PARTICIPATE

         1.1          Eligibility to Participate. For purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), the Plan
is limited to a select group of management or highly compensated employees, and
shall at all times remain unfunded.

         1.2         Designated Participants. A highly compensated employee of
the Company or its subsidiaries (which shall include for employment and
compensation purposes all other related employers of the Company under Section
414 of the Internal Revenue Code of 1986, as amended (the "Code")) is eligible
to become a Participant in the Plan. A highly compensated employee of the
Company or its subsidiaries shall be:

a. Any employee holding a title of Deputy Managing Director or greater; or b.
Any employee, who in the previous year earned commissions of two hundred
thousand dollars ($200,000.00) or greater from the Company or its subsidiaries.

Once an employee becomes a Participant, he or she shall remain a Participant
until all benefits to which he or she (or to the individual the Participant
designates as his or her "Designated Beneficiary" in such Participant's
designation of beneficiary form) is entitled to under the Plan have been paid.
To the extent any employee's employment agreement (as the same may be thereafter
amended) differs from the terms of the Plan, the employment agreement shall be
the controlling document except that the Plan shall control to the extent
necessary to comply with Section 409A.

         1.3         Written Deferral Election. The individuals described in
Section 1.2 shall be eligible to participate in the Plan and may do so by filing
a written deferral election with the Company in a form approved by the Company.
This form may set forth a minimum annual deferral by the Participant. In the
first year in which a Participant becomes eligible to participate


NEXT PAGE

in the Plan, the newly eligible Participant may make an election to defer
compensation for services to be performed subsequent to the election within
thirty (30) days after the date the person becomes eligible. For all other
years, elections to defer payment of compensation must be made before the
beginning of the calendar year for which the compensation is payable. In the
event an individual may elect to defer all or a portion of "performance-based
compensation" (within the meaning of Section 409A) based on services performed
over a period of at least 12 months, provided that the Participant performed
services continuously from a date no later than the date upon which the
performance criteria are established through a date no earlier than the date
upon which the Participant makes an initial deferral election with respect to
the applicable performance-based compensation, such election shall be
irrevocable and shall be made no later than 6 months before the end of the
performance-based compensation service period. The written deferral election
shall also set forth the individual's election regarding how his Deferred
Compensation Account shall be distributed in accordance with Section 3.1.

         1.4         Deferred Compensation Account. For each individual electing
to participate in the Plan, the Company shall establish and maintain a Deferred
Compensation Account. The amount of each Participant's deferred compensation
shall be credited to his or her Deferred Compensation Account no later than the
end of the month following the month in which the compensation would otherwise
have been paid to the Participant. The Participant's Deferred Compensation
Account shall be invested solely in ITLA Capital Corporation stock. The Deferred
Compensation Account shall be reduced for any distributions and withdrawals made
under the Plan to a Participant or his or her Designated Beneficiary including
tax withholdings. Any Participant to whom an amount is credited under the Plan
shall be deemed a general, unsecured creditor of the Company.

         1.5         Amount of Deferrals. Each Participant may defer all or any
portion of the compensation otherwise payable to him or her by the Company for
the calendar year beginning after the date of said election (or for the
remaining portion of the first year of participation) as specified in said
written election to the Company, and the amounts so deferred by a Participant
shall be distributed only as provided in the Plan. In no event shall the amount
of compensation deferred by a Participant under the Plan and the Non-Employer
Securities 2005 Deferred Compensation Plan exceed the amount needed to satisfy
employment tax and other required payroll withholdings. A Participant may change
the amount of, or suspend, future deferrals with respect to compensation
otherwise payable to him or her for calendar years beginning after the date of
change or suspension as specified by written notice to the Company. If a
Participant elects to suspend deferrals, the Participant may make a new election
to again become a Participant in the Plan. Any new election to defer payment of
compensation must be made before the beginning of the next calendar year for
which the compensation is payable and shall apply to compensation otherwise
payable in that next calendar year. The election to defer shall be irrevocable
as to the deferred compensation for the calendar year for which the election is
made. In no event may a Participant suspend or change the amount of deferrals
for a calendar year once the calendar year has commenced.




2NEXT PAGE



ARTICLE II

DEFERRED COMPENSATION

         2.1         Contributions to, Investments by, and Withdrawals from
Trust. Within thirty (30) days after each calendar month, the Company shall
transfer into the ITLA Capital Corporation Rabbi Trust (the "Trust") an amount
in cash or a number of shares of ITLA Capital Corporation stock (based upon the
closing sale price as of the most recent trading day preceding the contribution
date) equal to the total amount of all Participant deferrals under the Plan for
the preceding calendar month. All cash contributions to the Trust shall, as soon
as practicable, be invested solely in ITLA Capital Corporation stock. All cash
dividends received on shares of ITLA Capital Corporation stock held by the Trust
shall be reinvested in ITLA Capital Corporation stock (other than cash
representing fractional interests). To satisfy tax and other withholding
obligations of the Company relating to a Participant's Deferred Compensation
Account under the Plan, the Trust shall timely deliver to the Company a
sufficient number of shares of ITLA Capital Corporation stock from a
Participant's Deferred Compensation Account (based upon the closing sale price
on the most recent trading day prior to the date of delivery) equal to
withholding obligation, and the Participant's Deferred Compensation Account
shall be reduced by such number of shares so delivered.

ARTICLE III

DISTRIBUTION

         3.1         Distribution of Deferred Compensation Accounts. On the
first day of the month next following the date on which a Participant's
experiences a "Separation from Service" (as that phrase is defined by Section
409A) for any reason including death, distribution of the Participant's Deferred
Compensation Account in accordance with the Plan shall commence in accordance
with one of the alternatives set forth below as selected by the Participant.
Notwithstanding the preceding sentence, if the Participant is a "specified
employee" (within the meaning of Section 409A, and assuming for this purpose
that the "identification date" is December 31) then (a) the Participant's
distribution (or initial distribution) shall occur on the first day of the month
next following the six month anniversary of the date of the Participant's
Separation from Service, if such termination of employment occurs for any reason
other than the Participant's death or becoming disabled (as that term is defined
in Code Section 409A(a)(2)(C)) (the "Delayed Distribution Date"), and (b) in the
event the Participant elected to receive his Deferred Compensation Account in
installments, subsequent distributions shall be made on the first day of the
month next following the anniversary date of the Participant's Separation from
Service. A Participant's initial selection of the method of distribution shall
be made in writing at the time the Participant first elects to defer
compensation under the Plan for any given calendar year. Any such selection may
be subsequently changed by a Participant by delivering a new written election to
the Company (such new written election shall automatically revoke any prior
written election). However, except as may otherwise be provided in Section 409A,
(1) any such change in the method of distribution shall not take effect until at
least twelve months after the date the election is made, (2) in the case of an
election made in relation to a payment to be made


3NEXT PAGE

at a specific time or pursuant to a fixed schedule (i.e., in installments), the
election may not be made less than 12 months prior to the date of the first
scheduled payment, and (3) payment of the amount with respect to which the form
of distribution is being changed shall commence upon the fifth anniversary of
the date the such payment otherwise would have been paid (except for payments
made pursuant to Section 3.2 or Section 3.3). The alternative forms of
distribution shall be:

a)         a single lump sum distribution of the Participant's Deferred
Compensation Account at the time of his Separation from Service, or the Delayed
Distribution Date, if applicable;



b)         five annual installments with the first installment (1/5 of the
Participant's Deferred Compensation Account) being distributed on the first day
of the month next following the Participant's Separation from Service, or the
Delayed Distribution Date, if applicable and subsequent annual installments
being made on each annual anniversary of the Participant's Separation from
Service (e.g., 1/4 of the Participant's Deferred Compensation Account on the
second distribution date); or



c) ten annual installments with the first installment (1/10 of the Participant's
Deferred Compensation Account) being distributed on the first day of the month
next following the Participant's Separation from Service, or the Delayed
Distribution Date, if applicable and subsequent annual installments being made
on each annual anniversary of the Participant's Separation from Service (e.g.,
1/9 of the Participant's Deferred Compensation Account on the second
distribution date).

If at the time of distribution the Participant does not have in effect a valid
election regarding the form of distribution of his benefit, distribution shall
be made in a single lump sum payment. All distributions shall be made solely in
shares of ITLA Capital Corporation stock (except for cash in lieu of fractional
share interests). All such distributions from the Plan shall comply with all
applicable federal and state securities laws. All distributions under the Plan
shall be less applicable tax and other required or authorized withholdings.
Notwithstanding the distribution election made by a Participant and
notwithstanding that distributions have commenced in installments, the
distribution of the Participant's total remaining Deferred Compensation Account
shall be made in a single lump sum upon a Change of Control or termination of
the Plan.

         3.2         Participant's Death. If a Participant should die before
full distribution of his or her Deferred Compensation Account, such
Participant's remaining Deferred Compensation Account shall be distributed to
the Participant's Designated Beneficiary by the method designated by the
Participant in his or her most recent effective written election, as determined
under Section 3.1 hereunder. If a Participant has no Designated Beneficiary at
the time of death, then, notwithstanding any provision herein to the contrary,
his or her remaining Deferred


4NEXT PAGE



Compensation Account shall be distributed to such Participant's estate in a
single lump sum distribution as soon as administratively feasible following such
Participant's death.withstanding the foregoing, distributions under this Section
3.2 shall be made in a manner not inconsistent with Section 409A.

         3.3         Advance Distribution for Financial Hardship. In the event a
Participant incurs an Unforeseeable Financial Emergency, such Participant may
make a written request to the Company for a withdrawal from his or her Deferred
Compensation Account established under the Plan. The amount of the withdrawal
will be net of applicable tax and other required or authorized withholdings. An
"Unforeseeable Financial Emergency" shall mean severe financial hardship to
Participant resulting from (i) an illness or accident of the Participant, the
Participant's spouse or a of the Participant, (within the meaning of Section
152(a) of the Code), (ii) a loss of the Participant's property due to casualty,
or (iii) other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant. Withdrawals of amounts
because of an unforeseeable emergency are only permitted to the extent
reasonably needed to satisfy the emergency need, taking into account taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement by insurance or otherwise or by liquidation of the Participant's
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). This Section shall be interpreted in a manner
consistent with Section 409A. The Compensation Committee of the Board of
Directors of the Company shall determine in its sole discretion whether an
advance withdrawal shall be permitted due to an Unforeseeable Financial
Emergency. The Participant's Deferred Compensation Account shall be reduced by
the amount of any advance distribution for Unforeseeable Financial Emergency,
including withholdings.

         3.4         Change of Control Event. Upon a Change of Control Event, as
defined in Section 6.7 of the Plan, the Deferred Compensation Accounts of all
Participants shall be paid in a single lump sum distribution of shares of ITLA
Capital Corporation stock as soon as practicable to the Participants or to the
Designated Beneficiaries of any deceased Participants.

         3.5         Distribution for Tax Purposes. Anything herein to the
contrary notwithstanding, pay the Federal Income Contributions Act (FICA) tax
imposed under Code Sections 3101, 3121(a), and 3121(v)(2) on compensation
deferred under the Plan (the "FICA Amount"), plus (b) the income tax at source
on wages imposed under Code Section 3401 on the FICA Amount, plus (c) the
additional income tax at source on wages attributable to the pyramiding Code
Section 3401 wages and taxes. In no event shall the amount distributable under
the preceding sentence exceed the aggregate of the FICA Amount and the income
tax withholding related to such FICA Amount. The cash distribution shall be made
from the Trust to the Company to satisfy the withholding tax obligation and the
Participant's Deferred Compensation Account shall be reduced by the amounts so
withheld. The Compensation Committee shall also permit the distribution of any
other income or withholding taxes attributable to the Participant's benefit
under the Plan, to the extent permitted by Section 409A.

         3.6         Limitation on Distribution to Covered Employees.
Notwithstanding any other provision of the Plan, in the event that the
Participant is a "covered employee" as defined in Section 162(m)(3) of the Code,
or would be a covered employee if the Participant's Deferred Compensation
Account were distributed in accordance with the other provisions of Article III,


5NEXT PAGE

the maximum amount (based upon the fair market value of the shares of ITLA
Capital Corporation stock distributed on the distribution date) which may be
distributed from the Participant's Deferred Compensation Account in any Plan
Year shall not exceed one million ($1,000,000) less the amount of compensation
paid by the Company to the Participant in such Plan Year which is not
"performance-based" (as defined in Code Section 162(m)(4)(C)). The amount of
compensation which is not "performance-based" shall be reasonably determined by
the Company at the time of the proposed distribution. Any amount which is not
distributed to the Participant in a Plan Year as a result of the limitation set
forth in this Section 3.6 shall be distributed to the Participant as soon as
possible after the Company reasonably anticipates that the deduction of the
payment will not be limited by Code Section 162(m) or the calendar year in which
the Participant experiences a Separation from Service. . The provisions of this
Section 3.6 shall not apply if the Compensation Committee of the Board of
Directors of the Company, upon consultation with legal counsel, determines that
the restrictions of Code Section 162(m) do not apply to the limit the
deductibility of distributions made under the Plan (or otherwise by the Company)
to the Participant. The limitation set forth in this Section 3.6 shall be
applied taking into account the requirements of Section 409A.

ARTICLE IV

AMENDMENT AND TERMINATION OF PLAN

         4.1         Amendment or Termination. The Company intends the Plan to
remain in existence until all Participants in the Plan have received all of
their benefits payable under the Plan. The Company, however, reserves the right
to amend or terminate the Plan when, in the sole opinion of the Company, such
amendment or termination is advisable. Any such amendment or termination shall
be made pursuant to a resolution of the Compensation Committee of the Board of
Directors of the Company. No amendment or termination of the Plan shall reduce
the number of shares of ITLA Capital Corporation stock credited to the
Participant's Deferred Compensation Account below the balance immediately prior
to the effective date of the resolution amending or terminating the Plan or
delay the distribution date for the Participant's Deferred Compensation Account.
The ability of the Company to amend or terminate the Plan and distribute
benefits in accordance with such amendment or termination shall be subject to
and limited by Section 409A. Accordingly, unless Section 409A provides
otherwise, the Plan may be terminated only if: (a) all arrangements sponsored by
the Company that are required to be aggregated with this Plan under Section 409A
are terminated; (b) no payments other than payments that would be payable under
the terms of the Plan or an aggregated plan if the termination had not occurred
are made within 12 months of the termination of the arrangements; (c) all
payments are made within 24 months of the termination of the Plan and related
arrangements; and (d) the Company does not adopt a new arrangement that would be
required to be aggregated with this Plan under Section 409A if the same
Participant participated in both arrangements, within five years of the
termination of the Plan.

         4.2         Distribution on Termination. Subject to Section 4.1, upon
termination of the Plan, the Deferred Compensation Accounts of all Participants
shall be paid in kind, in a single lump sum distribution, as soon as practicable
following the effective date of the Plan termination.




6NEXT PAGE



ARTICLE V

CLAIMS PROCEDURE

         5.1         Claims Procedure. An initial claim for benefits under the
Plan must be made by the Participant or his or her Designated Beneficiary to the
Claims Reviewer which shall be the Compensation Committee of the Board of
Directors of the Company (unless another person or organizational unit is
designated by the Company as Claims Reviewer), in accordance with the terms of
this Claims Procedure. Not later than 90 days after receipt of such a claim, the
Claims Reviewer will render a written decision on the claim to the claimant,
unless special circumstances require the extension of such 90-day period. If
such extension is necessary, the Claims Reviewer shall provide the Participant
or his or her Designated Beneficiary with written notification of such extension
before the expiration of the initial 90-day period. Such notice shall specify
the reason or reasons for such extension and the date by which the final
decision can be expected. In no event shall such extension exceed a period of 90
days from the end of the initial 90-day period. In the event the Claims Reviewer
denies the claim of a Participant or his or her Designated Beneficiary in whole
or in part, the Claims Reviewer's written notification shall specify, in a
manner calculated to be understood by the claimant, the reason for the denial; a
reference to the Plan or other document or form that is the basis for the
denial; a description of any additional material or information necessary for
the claimant to perfect the claim; an explanation as to why such information or
material is necessary; and an explanation of the applicable claims procedure.
Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the Claim's Reviewer's disposition of the claimant's claim,
the claimant may have a full and fair review of the claim by the Company upon
written request therefor submitted by the claimant or the claimant's duly
authorized representative and received by the Company within 60 days after the
claimant receives written notification that the claimant's claim has been
denied. In connection with such review, the claimant or the claimant's duly
authorized representative shall be entitled to review pertinent documents and
submit the claimant's views as to the issues in writing. The Company shall act
to deny or accept the claim within 60 days after receipt of the claimant's
written request for review unless special circumstances require the extension of
such 60-day period. If such extension is necessary, the Company shall provide
the claimant with written notification of such extension before the expiration
of such initial 60-day period. In all events, the Company shall act to deny or
accept the claim within 120 days of the receipt of the claimant's written
request for review. The action of the Company shall be in the form of a written
notice to the claimant and its contents shall include all of the requirements
for action on the original claim. In no event may a claimant commence legal
action for benefits the claimant believes are due the claimant until the
claimant has exhausted all of the remedies and procedures afforded the claimant
by this Article V.

ARTICLE VI

ADMINISTRATION

         6.1         Unsecured Claims. The right of a Participant or a
Participant's Designated Beneficiary to receive a distribution hereunder shall
be an unsecured claim against the general assets of the Company, and neither a
Participant nor his or her Designated Beneficiary shall


7NEXT PAGE

have any rights in or against any amount credited to any Deferred Compensation
Account under the Plan or any other assets of the Company. The Plan at all times
shall be considered entirely unfunded both for tax purposes and for purposes of
Title I of ERISA, as amended. Any assets or investments hereunder shall continue
for all purposes to be part of the general assets of the Company and available
to its general creditors in the event of bankruptcy or insolvency. Deferred
Compensation Accounts under the Plan and any benefits which may be distributable
pursuant to the Plan are not subject in any manner to anticipation, sale,
alienation, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Participant or a Participant's Designated
Beneficiary. The Plan constitutes a mere unsecured promise by the Company to
make benefit distributions in the future. No interest or right to receive a
benefit may be taken, either voluntarily or involuntarily, for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings.

         6.2         Plan Administration. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company, which shall
have the authority, duty and power to interpret and construe the provisions of
the Plan as the Compensation Committee deems appropriate including the authority
to determine eligibility for benefits under the Plan. The Compensation Committee
shall have the duty and responsibility of maintaining records, making the
requisite calculations and disbursing benefits hereunder. The interpretations,
determinations, regulations and calculations of the Compensation Committee shall
be final and binding on all persons and parties concerned. The Compensation
Committee may delegate any of its duties of Plan Administration to such
employees or other persons as it deems appropriate. The Plan shall also be
administered and interpreted in a manner consistent with Section 409A .

         6.3         Expenses. Expenses of administration shall be paid by the
Company. The Compensation Committee of the Board of Directors of the Company
shall be entitled to rely on all tables, certificates, opinions, data and
reports furnished by any accountant, controller, counsel or other person
employed or retained by the Company with respect to the Plan.

         6.4         Statements. The Compensation Committee of the Board of
Directors of the Company shall furnish individual annual or more frequent
statements to each Participant, or each Designated Beneficiary currently
receiving benefits, in such form as determined by the Compensation Committee or
as required by law. The Compensation Committee may delegate the duty to provide
such statements to the trustee of the Trust.

         6.5         No Enlargement of Rights. The sole rights of a Participant
or Designated Beneficiary under the Plan shall be to have the Plan administered
according to its provisions, to receive whatever benefits he or she may be
entitled to hereunder, and nothing in the Plan shall be interpreted as a
guaranty that any assets or funds in any trust which may be established in
connection with the Plan or assets of the Company will be sufficient to pay any
benefits hereunder. Further, the adoption and maintenance of the Plan shall not
be construed as creating any contract of employment between the Company and any
Participant. The Plan shall not affect the right of the Company to deal with any
Participants in employment respects, including their hiring, discharge,
compensation, and conditions of employment.




8NEXT PAGE



         6.6         Rules and Procedures. The Company may from time to time
establish rules and procedures which it determines to be necessary for the
proper administration of the Plan and the benefits payable to an individual in
the event that individual is declared incompetent and a conservator or other
person legally charged with that individual's care is appointed. Except as
otherwise provided herein, when the Company determines that such individual is
unable to manage his or her financial affairs, the Company may distribute such
individual's benefits to such conservator, person legally charged with such
individual's care, or institutions contributing toward or providing for the care
and maintenance of such individual. Any such distribution shall constitute a
complete discharge of any liability of the Company and the Plan to such
individual.

         6.7         Change of Control. Notwithstanding any provision to the
contrary, in the event of the earliest Change of Control Event, as defined
herein, Participants shall receive their Deferred Compensation Accounts in a
single lump sum payment as soon as administratively feasible following the date
of the Change of Control Event. The term "Change of Control Event" shall mean
(a) a "change in the ownership of the Company", (b) a "change in the effective
control of the Company", or (c) a "change in the ownership of a substantial
portion of the Company's assets", all within the meaning of Section 409A. The
preceding sentence shall be applied using the least restrictive interpretation
of each applicable Change in Control Event under Section 409A.

         6.8         Information. Each Participant shall keep the Company
informed of his or her current address and the current address of his or her
Designated Beneficiary. The Company shall not be obligated to search for any
person. If such person is not located within three (3) years after the date on
which distribution of the Participant's benefits payable under the Plan may
first be made, distribution may be made as though the Participant or his or her
Designated Beneficiary had died at the end of such three-year period.

         6.9         Loss. Notwithstanding any provision herein to the contrary,
neither the Company nor any individual acting as an employee or agent of the
Company including the trustee of the Trust shall be liable to any Participant,
any Participant's Designated Beneficiary, or any other person for any claim,
loss, liability or expense incurred in connection with the Plan, unless
attributable to fraud or willful misconduct on the part of the Company or any
such employee or agent of the Company.

         6.10         Indemnification. The Company shall indemnify and hold
harmless the members of the Board of Directors, the trustee of the Trust and any
other persons to whom any responsibility with respect to the Plan is allocated
or delegated, from and against any and all liabilities, costs and expenses,
including attorneys' fees, incurred by such persons as a result of any act, or
omission to act, in connection with the performance of their duties,
responsibilities and obligations under the Plan and under ERISA, other than such
liabilities, costs and expenses as may result from the bad faith, willful
misconduct or criminal acts of such persons or to the extent such
indemnification is specifically prohibited by ERISA. The Company shall have the
obligation to conduct the defense of such persons in any proceeding to which
this Section applies. If any Board member or any person covered by this
indemnification clause determines that the defense provided by the Company is
inadequate, that member or person shall be entitled to retain separate legal
counsel for his or her defense and the Company shall be obligated to pay


9NEXT PAGE

for all reasonable legal fees and other court costs incurred in the course of
such defense unless a court of competent jurisdiction finds such person has
acted in bad faith or engaged in willful misconduct or criminal acts.

         6.11         Trust Matters. The Company's obligations under the Plan
with respect to Deferred Compensation Accounts may be satisfied with Trust
assets distributed in kind pursuant to the terms of the Plan and any such
distribution shall reduce the Company's corresponding obligation under the Plan
with respect thereto. The provisions of the Plan shall govern the rights of a
Participant to receive distributions pursuant to the Plan. The provisions of the
Trust shall govern the rights of the Company, Participants and the creditors of
the Company to the assets transferred to, invested by, and held in the Trust.
The Company shall at all times remain liable to carry out its obligations under
the Plan. Except for amendments to the Trust to comply with applicable laws, no
amendment or modification shall be made to the Trust with respect to the Plan
without the prior written consent of all Participants in the Plan who have
Deferred Compensation Accounts. The funding of benefits under the Plan shall
comply in all respects with the requirements of Section 409A.

         6.12         Applicable Law. All questions pertaining to the
construction, validity and effect of the Plan shall be determined in accordance
with the laws of the State of California.

         ITLA Capital Corporation has caused the Plan to be executed on this 1st
day of February, 2006.





/s/Jeffrey Lipscomb

--------------------------------------------------------------------------------

Name: Jeffrey Lipscomb
Compensation Committee Chairman
On behalf of ITLA Capital Corporation






10NEXT PAGE

